Citation Nr: 0310857	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fatigue and sleep 
disorder as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include low back and muscle pain, as a manifestation of an 
undiagnosed illness.

3.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February to June 1986 
and from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

When this case was previously before the Board, in December 
2002, the issues on appeal included entitlement to an 
evaluation in excess of 50 percent disabling for PTSD.  Upon 
consideration of the evidence of record, the Board determined 
that an increased rating of 70 percent disabling was 
warranted for the veteran's PTSD and that additional 
development was required with respect to the remaining issues 
on appeal.  Accordingly, the requested development was 
completed pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  Although the veteran has not been provided with 
a copy of the VA examination report, which was obtained 
through this development, there is no resulting detriment to 
the veteran in view of the following favorable decision with 
respect to the issues of entitlement to service connection 
for joint pain and fatigue with sleep disorder as well as the 
remand to the RO with respect to the remaining issue of 
entitlement to service connection for headaches.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is shown to have symptoms of joint 
pain, to include low back and muscle pain, that likely 
developed in service.  

3.  The veteran currently is shown to have symptoms of 
fatigue and sleep disorder that likely developed in service.  


CONCLUSIONS OF LAW

1.  The veteran's joint pain, to include low back and muscle 
pain, is due to an undiagnosed illness that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1117(a), 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  The veteran's fatigue and sleep disorder is due to an 
undiagnosed illness that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1117(a), 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the claims of service connection for joint pain, to include 
low back and muscle pain, as well fatigue and sleep disorder.  
The Board finds, given the favorable action taken herein, 
that no further assistance in developing the facts pertinent 
to this limited issue is required at this time.

The veteran claims that he experiences joint pain, to include 
low back and muscle pain, as a result of an undiagnosed 
illness which he sustained while serving in the Persian Gulf 
War.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more within 
a specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs and symptoms of 
an undiagnosed illness include, but are not limited to, 
fatigue, skin lesions, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation 
availability has recently been expanded to include 
"medically unexplained chronic multisymptom illness," such 
as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, as well as any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-1-3, 115 Stat. 976 (2001).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present case, the Board must determine whether the 
appellant, a Gulf War veteran, has submitted objective 
indications of chronic disability which result from one or 
more signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent not later 
than December 31, 2006, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, confirms that he was ordered to 
active duty in support of Operation Desert Shield/Desert 
Storm.  

Service medical records show that the veteran complained of 
myalgia (back pain) in October 1987.  He also sought 
treatment for back pain and nausea in October 1990.  

VA outpatient treatment records, dated from February 1996 to 
September 2001, include a May 1999 report of Persian Gulf 
Registry Examination which notes arthralgias and myalgias of 
the hands, hips, knees, and ankles.  The date of onset of 
such symptoms is identified as June 1993.  This examination 
also notes that the veteran reported that his sleep was 
"fine," although he frequently woke up between two and 
three A.M.  Additionally, the veteran complained of fatigue, 
which began in June 1995 and for which there were no systemic 
symptoms.  Subsequent treatment records reflect continued 
complaints of hand, knee, and ankle pain as well as fatigue.  
A March 2000 report of X-ray examination of the knees 
reflects an impression of unremarkable bony structures and no 
evidence of recent fracture or dislocation.  A May 2001 
report of X-ray study of the hands reflects an impression of 
minimal osteoarthritis of the metacarpo-phalangeal joints of 
the thumbs.  No additional radiographic abnormalities of the 
hands were identified.  Similarly, X-ray examination reports, 
dated in May 2001, of the knees and ankles include 
impressions of normal bilateral plain film studies for each 
extremity.  

A May 2001 report of VA examination for chronic fatigue 
syndrome reflects that the veteran complained of joint and 
muscle pain, especially in the hands, ankles, and knees.  The 
veteran also reported that it was hard for him to fall asleep 
and that he wakes up.  With respect to the diagnoses, the 
examiner noted "rather nonspecific symptoms."  

A June 2001 report of VA joints examination reflects that the 
veteran was examined and his claims file was reviewed by the 
examiner.  It is noted that the veteran complained of 
progressive joint pain to include the elbows, wrists, knees, 
ankles, feet, and low back.  This examination report reflects 
an impression of polyarthralgias, unknown etiology, no 
evidence of any inflammatory condition at this time.  The 
examiner also notes no decrease of range of motion and not 
enough criteria to support a diagnosis of rheumatoid 
arthritis or an inflammatory condition.  

A March 2003 report of VA Gulf War Guidelines examination 
reflects that the veteran complained of occasional trouble 
sleeping and reported that he could not exercise "because it 
hurts, hurts."  In this regard, it is noted that the veteran 
worked around the house and tried to help his mother.  This 
examination report includes diagnoses of "multiple symptoms 
as claimed by the veteran."

The veteran underwent a VA joints examination in March 2003.  
The report of this examination reflects that the veteran was 
examined and his claims file was reviewed by the examiner.  
It is noted that he complained of pain in the left hip, feet, 
both hands, low back, neck, and knees.  It is also noted that 
the veteran had a slow gait and limped mildly due to left hip 
pain.  The veteran complained of left hip tenderness with 
extension and minimal tenderness in the lumbar area.  This 
examination report reflects an impression of polyarthralgias 
effecting the peripheral joints and lower and upper back pain 
of unknown etiology.  The examiner concluded that it is less 
likely that the veteran has rheumatoid arthritis.  The 
examiner further commented that, due to the veteran's history 
of depression, insomnia, and claimed fatigue associated with 
joint pain and muscle pain, this could not be attributed to a 
non-clinical diagnosis.  Therefore, the examiner considered 
the veteran's symptoms and conditions to be more likely 
related to the service.  

In view of the foregoing evidence, the March 2003 medical 
opinion, and in the absence of a medical opinion to the 
contrary, the Board finds that the evidence supports a grant 
of service connection for joint pain, to include low back and 
muscle pain, as well as fatigue and sleep disturbance as 
manifestations of an undiagnosed illness.  By extending the 
benefit of the doubt to the veteran, the Board finds that 
service connection for joint pain, to include low back and 
muscle pain, as well as fatigue and sleep disturbance is 
warranted.


ORDER

Service connection for joint pain, to include low back and 
muscle pain, is granted.  

Service connection for fatigue and sleep disturbance is 
granted.  


REMAND

In December 2002, the Board requested additional development 
in order to afford the veteran a Persian Gulf Physical 
Examination and obtain a medical opinion as to whether the 
veteran's claimed headaches could be attributed to a known 
clinical diagnosis and whether such diagnosis is 
etiologically related to service.  In addition, if the 
claimed disorder could not be attributed to a known clinical 
diagnosis, the examiner was requested to specify whether the 
veteran's complaints were indicative of a chronic disorder.  

The Board notes that the veteran underwent the requested 
examination in March 2003; however, the examination report 
did not include the requested opinions with respect to the 
veteran's claimed headache disorder.  

Accordingly, this case is REMANDED for the following actions:

1.  Please make arrangements to have the 
veteran's claims file referred to J. Sil-
Trojan, M.D., who conducted the March 2003 
Persian Gulf Physical Examination.  If Dr. 
Sil-Trohan is unavailable, please schedule the 
veteran for another Persian Gulf Physical 
Examination.  As noted in the December 2002 
development request, the claims file must be 
made available to and be reviewed by the 
examiner.  

The examiner should first specify whether the 
veteran's claimed headaches can be attributed 
to a known clinical diagnosis.

If it is determined that the veteran's 
headaches can be attributed to a know clinical 
diagnosis, the examiner should render an 
opinion as to whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service. 
 
If the veteran's claimed headache disorder is 
not attributed to a known clinical diagnosis, 
the examiner should specify whether the 
veteran's complaints correspond to objective 
symptoms, both in the sense of medical signs 
perceptible to a physician and other non-
medical indicators that are capable of 
independent verification, of a chronic 
disorder.  If a chronic disorder is determined 
not to be present, the examiner should so 
state. 

The examiner must support all opinions and 
conclusions expressed with a complete 
rationale.

2.  After undertaking any additional 
development deemed appropriate, the RO should 
again review the appellant's claim.  The RO 
must consider the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  If the benefit 
sought on appeal is not granted, the veteran 
and his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to  reply 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



